 

Exhibit 10.34

Execution Copy

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), effective as of July 1, 2015 (the
“Effective Date”), between 21st Century Fox America, Inc., a Delaware
corporation (the “Company”) and James R. Murdoch (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive on the terms and conditions
hereinafter set forth and the Executive desires to be so employed;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

1.Employment; Position and Duties; Exclusive Services.

(a)Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, for the Term provided in Section 2 below
and upon the other terms and conditions hereinafter provided.

(b)Positions; Reporting Responsibility; Power and Authority.

(i) The Executive shall serve as Chief Executive Officer of Twenty-First Century
Fox, Inc. (“21st Century Fox”) and 21st Century Fox shall make its best efforts
to assure that the Executive serves as a member of the 21st Century Fox Board of
Directors (the “Board”) during the Term hereof.

(ii)The Executive shall be required to report only to K. Rupert Murdoch, an
Executive Chairman of 21st Century Fox, and the Board. As Chief Executive
Officer of 21st

 

--------------------------------------------------------------------------------

2

 

Century Fox, the Executive shall have the powers, responsibilities and
authorities that are customary for chief executive officers of corporations of
the size, type and nature of 21st Century Fox and shall have meaningful
involvement in all areas of the operations and strategic planning for 21st
Century Fox and its subsidiaries and affiliates.  Other than K. Rupert Murdoch,
an Executive Chairman of 21st Century Fox, the Executive will be the highest
ranking executive of 21st Century Fox; provided, however that Executive shall
rank equally with Lachlan K. Murdoch, an Executive Chairman of 21st Century
Fox.  The most senior executives of all subsidiaries and divisions of 21st
Century Fox will report to the Executive and to Lachlan K. Murdoch, an Executive
Chairman of 21st Century Fox, except as otherwise mutually agreed by the Company
and the Executive in writing.  It shall be a condition of the Executive’s
agreement to perform services hereunder that this Agreement be guaranteed in all
respects by 21st Century Fox.

(c)Exclusive Services. During the Term, and except for illness or incapacity,
the Executive shall devote his full business time, attention, skill and efforts
to the business and affairs of the Company and its subsidiaries and affiliates,
and shall perform and discharge the duties which may be assigned to him from
time to time by the Board and K. Rupert Murdoch, an Executive Chairman of 21st
Century Fox; provided, however, that so long as they do not in any manner
interfere with his performance hereunder nothing in this Agreement shall
preclude the Executive from devoting sufficient time during reasonable periods
required for:

(i)  serving as a member of the board of directors or board of trustees, as
applicable, of News Corporation, Endemol Shine Group, Vice Holding Inc., Sky
plc, Yankees Entertainment and Sports Network, Paley Center for Media, Harvard
Lampoon, Ghetto Film School, Scripps Howard School of Journalism and
Communications, and, in

 

--------------------------------------------------------------------------------

3

 

accordance with the Company’s policies and with the prior approval of the 21st
Century Fox Group General Counsel, as a director or member of a committee of any
company or organization,

(ii) delivering lectures and fulfilling speaking engagements,

(iii)engaging in charitable and community activities, and

(iv)investing his personal assets in such form and in such manner as will not
violate Section 7 below, which shall be construed to permit investment in any
Company-controlled investment fund.

(d)Location. The Executive’s principal place of business shall be at the
Company’s headquarters in New York, New York.  The Executive’s principal place
of business shall not be relocated outside of New York, New York without the
written consent of the Executive.  The Executive will travel as reasonably
required to perform his functions hereunder, which may include significant
travel to Los Angeles, California.

2.Term of Agreement.

The term of employment under this Agreement shall be the period commencing on
the Effective Date and ending on June 30, 2019 (the “Term”).

3.Salary and Bonus.

(a)Salary. The Executive shall be paid a base salary (the “Salary”) at the rate
of no less than $3,000,000 per annum from and after the Effective Date.  The
Salary shall be payable in accordance with the customary payroll practices for
senior executives of the Company.

(b)Annual Cash Bonus.

The Executive will be eligible to receive an annual bonus (an “Annual Bonus”)
for each fiscal year of the Company (currently July 1 to June 30) (the “Fiscal
Year”) ending

 

--------------------------------------------------------------------------------

4

 

coincident with or during the Term.  The Compensation Committee of 21st Century
Fox’s Board of Directors (the “Compensation Committee”) shall establish the
criteria for the Annual Bonus for each Fiscal Year within the 90-day period
after the beginning of each Fiscal Year. For each Fiscal Year during the Term,
the amount for the target Annual Bonus for the applicable Fiscal Year shall be
no less than $8,000,000 (the “Target Annual Bonus Amount”) with a maximum payout
of no less than $16,000,000.   Any Annual Bonus granted shall be paid in cash no
later than 90 days after the end of the Fiscal Year to which it related or ten
days after earnings for the applicable Fiscal Year are announced, whichever
occurs first.

(c)Performance-Based Long-Term Incentive Awards.  The Executive shall
participate in the 21st Century Fox Executive Officer Performance-Based
Long-Term Incentive Program (“Performance-Based LTIP”) pursuant to the terms and
conditions of such program set forth in Exhibit A attached hereto (the “PSU
Terms and Conditions”).  For each Fiscal Year during the Term, the target amount
for such Performance-Based LTIP for the applicable Fiscal Year shall be no less
than $9,000,000 (the “PSU Target Value”) and the maximum opportunity for such
Performance-Based LTIP (the “PSU Maximum Opportunity”) shall be no greater than
150% of the PSU Target Number where the “PSU Target Number” is determined by
dividing the PSU Target Value by the 20 trading day average price of the
Company’s Class A common stock, par value $0.01 per share, ending on June 30 of
the prior Fiscal Year, provided that such PSU Maximum Opportunity shall also be
subject to the limitations set forth in the Twenty-First Century Fox, Inc. 2013
Long-Term Incentive Plan.  In the event that the Term expires during a
performance period of the Performance-Based LTIP (the “Performance Period”), the
Executive shall continue to be eligible to earn the full value of the
Performance-Based LTIP.

 

--------------------------------------------------------------------------------

5

 

4.Pension and Welfare Benefits. During the Term, unless otherwise specified
herein, the Executive and his surviving spouse will participate in all pension
and welfare plans (other than provisions in individual contracts that might be
deemed plans), programs and benefits at the highest levels that are from time to
time applicable to senior executives of the Company (including, without
limitation, each retirement plan, supplemental and excess retirement plan,
individual supplemental excess retirement arrangement (“ISERA”), group life
insurance, accident and death insurance, medical and dental insurance, sick
leave and disability plan and any plan or program providing fringe benefits or
perquisites).  In addition, for as long as he and his surviving spouse live, the
Executive and his surviving spouse will be entitled to participate in (together
with their eligible dependents), and the Company will pay for, such health and
welfare benefits (including, without limitation, medical and dental, disability
and life insurance and other similar benefit plans) presently in effect or
hereafter adopted at the highest levels that are from time to time applicable to
the highest paid group of senior executives of the Company (the “Continuing
Health and Welfare Benefits”); provided that the Company shall not be required
to continue to provide the benefits under this Section 4 if such benefits are
provided to Executive by another employer.

5.Other Benefits.

(a)Travel and Business‑Related Expenses. During the Term, the Executive agrees
to travel to the extent reasonably necessary to perform his duties hereunder,
and shall be reimbursed in accordance with the policies of the Company for
traveling and other expenses (including, without limitation, the expense of
first class travel incurred in the performance of the business of the Company)
and shall be entitled to other perquisites normally afforded to senior executive
officers of the Company.

 

--------------------------------------------------------------------------------

6

 

(b)Corporate Jet. During the Term, to the extent available, the Executive shall
be permitted to use a jet provided by 21st Century Fox for business travel and
for personal travel in a manner that is consistent with Company guidelines.

(c)Automobile. During the Term, the Executive shall receive a car allowance
equal to the highest car allowance available to a senior executive in 21st
Century Fox other than K. Rupert Murdoch, an Executive Chairman of 21st Century
Fox.

6.Termination of Employment.

(a)Termination for Cause; Resignation Without Good Reason; Death or Disability.

(i) If the Executive’s employment is terminated by the Company for Cause (as
defined below in this Section) or if the Executive resigns from his employment
without Good Reason (as defined below in this Section) or if the Executive’s
employment hereunder terminates due to death, prior to the expiration of the
Term, the Executive shall be entitled to receive:

(A)the Salary provided for in Section 3(a) as accrued through the date of such
termination or resignation plus any accrued vacation pay; provided that in the
case of termination for death or Disability (as defined below) the Executive
shall also be entitled to receive the Salary provided for in Section 3(a) for
the twenty-four (24) month period after the date of termination;

(B)any Annual Bonus payable but not yet paid in respect of any Fiscal
Year  prior to the date such termination or resignation occurs;

(C)a pro rata portion of the Annual Bonus the Executive would have earned for
the Fiscal Year of such termination had no termination occurred

i.

in the case of the Executive’s death or Disability, such pro rata portion shall
be calculated based on the Target Annual

 

--------------------------------------------------------------------------------

7

 

Bonus Amount and based on the number of days the Executive was employed by the
Company in the Fiscal Year during which his employment terminated compared to
the total number of days in such Fiscal Year;

ii.

in the case of the Executive’s termination for Cause or resignation without Good
Reason such pro rata portion shall be calculated based solely on the
Compensation Committee’s assessment of Company financial and operating
performance as compared to the Company’s target financial performance metric
established in connection with the Annual Bonus described in Section 3(b) above
provided that any threshold criteria established by the Compensation Committee
as a condition of the payment of the Annual Bonus is satisfied.

(D)SERP and ISERA benefits;

(E)the Executive and his surviving spouse shall receive from the Company the
Continuing Health and Welfare Benefits described in Section 4;

(F)the right to receive payment of any applicable Performance-Based LTIP:

i.

in the case of the Executive’s death or Disability, the Executive shall be
entitled to receive the full value of any Performance-Based LTIP which will be
calculated at the end of the Performance Period as if no termination had
occurred and such Performance-Based LTIP shall be payable when

 

--------------------------------------------------------------------------------

8

 

such Performance-Based LTIP would have been paid had no termination occurred;

ii.

in the case of the Executive’s termination for Cause or resignation without Good
Reason, the Executive shall be entitled to receive the pro rata value of any
Performance-Based LTIP which will be calculated at the end of the Performance
Period based on (a) the Final PSU Credits (as defined in the PSU Terms and
Conditions) that the Executive would have received if no termination had
occurred multiplied by (b) (1) the number of days the Executive was employed by
the Company during the Performance Period divided by (2) the total number of
days in such Performance Period; and

Payments required hereunder shall be made within 10 days following the
termination of the Executive’s employment except as otherwise provided in this
Section 6 or Section 18.  In addition to the foregoing, in the event of any
termination of employment hereunder, the Executive shall also receive, when due,
any other compensation or benefit payable to him under any plan, program or
arrangement maintained by the Company or any of its affiliates, other than a
severance plan or arrangement.

(ii)Cause.  For purposes of this Agreement, “Cause” shall mean:

(A)a deliberate and material breach by the Executive of his duties and
responsibilities under this Agreement that results in material harm to the
Company and its affiliates which breach is committed without reasonable belief
that such breach is in, or

 

--------------------------------------------------------------------------------

9

 

not contrary to, the best interests of the Company, and is not remedied within
30 days after receipt of written notice from the Company specifying such breach;

(B)the Executive’s plea of guilty or nolo contendere to, or nonappealable
conviction of, a felony, which conviction or plea causes material damage to the
reputation or financial position of the Company; or

(C)the Executive’s addiction to drugs or alcohol that results in a material
breach of his duties and responsibilities under this Agreement and that results
in material harm to the Company and its affiliates, which addiction is not
remedied within 30 days after receipt of written notice from the Company
specifying such breach.

(iii)Good Reason.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following without the Executive’s express written
consent:

(A)The assignment to the Executive of any duties inconsistent with the
Executive’s positions, duties, responsibilities and status with 21st Century
Fox, as set forth herein, a change in the Executive’s reporting
responsibilities, title or offices, as set forth herein, or any removal of the
Executive from or failure to elect or re-elect the Executive to any position
with 21st Century Fox (including membership on the Board of Directors of 21st
Century Fox, but only to the extent that 21st Century Fox does not use its best
efforts to maintain Executive’s membership on its Board)  except in connection
with the Executive’s promotion or a termination of employment for Cause;

(B)A reduction in the Executive’s Base Salary, as such Base Salary may be
increased from time to time thereafter;

 

--------------------------------------------------------------------------------

10

 

(C)A material reduction in the Executive’s benefits under any employee benefit
plan (unless failure to reduce such benefits would constitute a violation of
applicable law);

(D)Any relocation of the Executive’s work location from the location set forth
herein;

(E)Any material reduction in fringe benefits and perquisites provided to the
Executive (unless failure to reduce such benefits would constitute a violation
of applicable law);

(F)Any material breach by the Company or 21st Century Fox of any provision of
this Agreement; or

(G)Failure by any successor to the Company or 21st Century Fox expressly to
assume all obligations of 21st Century Fox and the Company under this Agreement;
provided, however, that an event specified in (A), (B), (C), (E) or (F) that has
occurred inadvertently and in good faith shall not constitute “Good Reason” if
it is remedied within 30 days after receipt of written notice from the Executive
specifying such event.

(iv)For purposes of this Agreement, “Disability” shall mean the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
imminent death or can be expected to last for a continuous period of not less
than 12 months.

(v) Any intended date of termination of employment by the Company or the
Executive pursuant to Section 6(a) or (b) shall be communicated by a written
notice of termination from the Company to the Executive or the Executive to the
Company, as the case

 

--------------------------------------------------------------------------------

11

 

may be, which, in the case of a proposed termination to which the 30‑day cure
period provided for in Section 6(a)(ii) or (iii) applies, shall be no less than
31 days after the delivery of such notice to the other party.

(b)Termination Without Cause; Resignation for Good Reason; Special Provisions on
Death or Disability. If the Executive’s employment is terminated by the Company
without Cause or if the Executive should resign for Good Reason, prior to the
expiration of the Term, he shall be entitled to receive the amounts set forth in
Sections 6(a)(i)(A), (B), (C)(ii) and (D), as well as:

(i)  if Executive’s employment is terminated on or prior to June 30, 2018, a
lump sum cash amount of $22,000,000; or

(ii) if Executive’s employment is terminated on or after July 1, 2018 and prior
to the end of the Term, a lump sum cash amount of $11,000,000.

(iii)without prejudice to the Continuing Health and Welfare Benefits described
in Section 4, continued medical, disability, dental and life insurance coverage
for the Executive and his eligible dependents on the same basis as in effect
immediately prior to the Executive’s termination of employment (without regard
to any decreases in such benefits that would constitute “Good Reason” under this
Agreement) through the third anniversary of the termination of employment;
provided that the Company shall not be required to provide the benefits under
this Section 6(b)(iii) if such benefits are provided to Executive by another
employer; and

(iv)the right to receive the full value of any Performance-Based LTIP which will
be calculated at the end of the Performance Period as if no termination had
occurred and




 

--------------------------------------------------------------------------------

12

 

such Performance-Based LTIP shall be payable when such Performance-Based LTIP
would have been paid had no termination occurred;

(v) the number of months of age and service credit for all purposes under all
defined benefit plans of the Company equal to the greater of 36 or the number of
months and fractional months remaining until the fifth anniversary of the
Effective Date; provided, however, that to the extent any increase in benefits
that would result from such additional age and service credits cannot be paid
under the terms of any plan, the amount of such increase shall be calculated
under the terms of each such plan and paid to the Executive directly by the
Company in the same form and at the same time that the benefits under each such
plan would otherwise be paid.

Payments required hereunder shall be made within 10 days following the
termination of the Executive’s employment except as otherwise provided in this
Section 6.  In addition to the foregoing, in the event of any termination of
employment hereunder, the Executive shall also receive, when due, any other
compensation or benefit payable to him under any plan, program or arrangement
maintained by the Company or any of its affiliates, other than a severance plan
or arrangement.  Notwithstanding the foregoing, in the event the Executive
becomes entitled to receive the payment described under Section 6(b)(i) or (ii),
such payment to the Executive shall automatically be delayed until the date that
is six months following the Executive’s termination of employment and the
provisions set forth under Section 18 shall apply to such payment (without
regard to whether such amounts would actually be considered deferred
compensation subject to Section 409A of the Code). Further, in the event the
Executive becomes entitled to payments pursuant to Section 6(b)(i) or (ii), the
Executive agrees that he will not, for a period of one year following
termination but no later than June 30, 2019, in any manner directly

 

--------------------------------------------------------------------------------

13

 

or indirectly, engage in any business which competes with a material business in
which the Company or 21st Century Fox is then engaged and will not directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by, or connected in any
manner with any corporation, firm or business that is so engaged; provided,
however that nothing herein contained shall prohibit the Executive from (i)
investing his personal assets in such form and in such manner as will not
violate Section 7(a) or (ii) creating content that may be licensed to a business
that is competitive with the Company or 21st Century Fox.

7.Personal Investments; Confidentiality.

(a)Restrictions on Personal Investments. Any other provision in this Agreement
to the contrary notwithstanding, while employed hereunder the Executive shall
not make a personal investment which results in the Executive beneficially
owning, within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended, a greater than two percent interest in any class of securities
of a Public Company which engages in the media business or any interest in a
company or business entity which is not a Public Company and which engages in
the media business, unless the Executive shall have received prior written
approval for such investment from Executive Chairman K. Rupert Murdoch or the
21st Century Fox Group General Counsel, not to be unreasonably withheld.  For
purposes of this Agreement, (i) the phrase “engage(s) in the media business”
shall refer not only to the activities of such Public Company or such other
company or business entity, as the case may be, but shall also refer to the
activities of any subsidiary, affiliate or joint venture thereof, (ii) the term
“business entity” shall include, without limitation, individuals, sole
proprietorships, partnerships and corporations, and (iii) the term “Public
Company” shall mean any company or business entity which has any class of equity

 

--------------------------------------------------------------------------------

14

 

securities listed on a national securities exchange or quoted on the automated
quotation system of the National Association of Securities Dealers, Inc.

(b)Confidential Information. The Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary and that, by
reason of his employment hereunder, he may acquire confidential information and
trade secrets concerning the operations of the Company, 21st Century Fox and
their subsidiaries.  Accordingly, the Executive agrees that he will not, except
with the prior written consent of the Board or as may be required by law or
court of competent jurisdiction, directly or indirectly, disclose during the
Term or any time thereafter any secret or confidential information that he has
learned by reason of his association with the Company and 21st Century Fox or
use any such information to the detriment of the Company and 21st Century Fox so
long as such confidential information or trade secrets have not been disclosed
or are not otherwise in the public domain.

(c)Employees of the Company. The Executive shall not, during the Term of his
employment and for a period of one year thereafter, directly or indirectly,
induce or attempt to induce any employee of the Company or its affiliates, to
leave the Company or its affiliates or to render services for any other person,
firm or corporation.

(d)Standards of Business Conduct. The Executive shall be subject to the
provisions of the 21st Century Fox Standards of Business Conduct as currently in
effect and any amendments thereto.

8.Excise Taxes.

In the event it shall be determined that any payment or distribution or any part
thereof of any type to or for the benefit of the Executive whether pursuant to
this Agreement or any other agreement between Executive and the Company or 21st
Century Fox, or any person or

 

--------------------------------------------------------------------------------

15

 

entity that acquires ownership or effective control of the Company or 21st
Century Fox or ownership of a substantial portion of the assets of the Company
or 21st Century Fox (within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”)) whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or any other plan or
agreement (the “Total Payments”) is or will be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced to the maximum amount that could be paid to the Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax payment to
the Executive after reducing the Executive’s Total Payments to the Safe Harbor
Cap is greater than the net after-tax (including the Excise Tax) payment to
Executive without such reduction. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payment made
pursuant to this Agreement and then to any other plan or agreement that triggers
such Excise Tax, unless an alternative method of reduction is elected by
Executive. All mathematical determinations, and all determinations as to whether
any of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this paragraph,
including determinations as to whether the Total Payments to the Executive shall
be reduced to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the outside accounting firm of the
Company (the “Accounting Firm”). If the Accounting Firm determines that no
Excise Tax is imposed on the Total Payments and it subsequently is established
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that the Total
Payments are in excess of the Safe Harbor Cap (hereinafter referred to as an
“Excess Payment”), such Excess Payment shall be deemed for all purposes to be an
overpayment to the Executive

 

--------------------------------------------------------------------------------

16

 

made on the date the Executive received the Excess Payment and the Executive
shall repay the Excess Payment to the Company on demand; provided, however, if
the Executive shall be required to pay an Excise Tax by reason of receiving such
Excess Payment (regardless of the obligation to repay the Company), the
Executive shall not be required to repay the Excess Payment (and if Executive
has already repaid such amount, the Company shall refund the amount to
Executive). This Section 8 shall supersede Section 10.4 of each of the
Twenty-First Century Fox, Inc. 2005 Long-Term Incentive Plan, as amended, and
the Twenty-First Century Fox, Inc. 2013 Long-Term Incentive Plan.

9.Legal Fees. The Company shall pay (i) all reasonable legal fees and
disbursements incurred by the Executive in connection with the negotiation and
preparation of this Agreement and (ii) all reasonable fees and disbursements
incurred by the Executive in connection with any dispute over the enforcement of
the Executive’s rights under this Agreement, provided that no such payment shall
be required if the judge presiding over the proceeding affirmatively finds that
the Executive instituted the proceeding in bad faith.

10.Tax Withholding.

Payments to the Executive shall be subject to all applicable legal requirements
with respect to the withholding of taxes.

11.Nonassignability; Binding Agreement.

Except as expressly provided in this Agreement or by law, neither this Agreement
nor any right, duty, obligation or interest hereunder shall be assignable or
delegable by the Executive without the Company’s prior written consent;
provided, however, that nothing in this Section shall preclude the Executive
from designating any of his beneficiaries to receive any benefits payable
hereunder upon his death or Disability, or his executors, administrators, or
other

 

--------------------------------------------------------------------------------

17

 

legal representatives, from assigning any rights hereunder to the person or
persons entitled thereto.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto, any successors to or assigns of the Company
and the Executive’s heirs and the personal representatives of the Executive’s
estate.  The Company will not consolidate with or merge into, or sell all or
substantially all of its assets to, another corporation, partnership or other
entity, unless such other corporation, partnership or entity shall assume this
Agreement, and upon such assumption the Executive and the successor corporation,
partnership or other entity shall become obligated to perform all of the terms
and conditions set forth herein.

12.Entire Agreement; Amendment; Waiver.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof, and this Agreement supersedes and renders
null and void any and all prior oral or written agreements, understandings or
commitments pertaining to the subject matter hereof including the letter
agreement dated August 2, 2010 between the Company and the Executive. This
Agreement may not be modified, amended or waived in any manner except by an
instrument in writing signed by the parties hereto.  The waiver by either party
of compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any provision of this Agreement, or of
any subsequent breach by such party of a provision of this Agreement.

13.No Mitigation; No Offset. Without limiting any other provision hereof, the
Company agrees that any income and other employment benefits received by the
Executive from any and all sources other than the Company and any affiliate
thereof before, during or after the expiration or termination of this Agreement
for any reason whatsoever shall in no way reduce or otherwise affect the
Company’s obligation to make payments and afford benefits hereunder.

 

--------------------------------------------------------------------------------

18

 

Except for being able to use payments from Company funded disability insurance,
the Company shall have no right to offset against any payments or other benefits
due to the Executive under this Agreement the amount of any claims it or any of
its affiliates may have against the Executive by reason of any breach or alleged
breach of this Agreement by the Executive or otherwise.

14.Notices.

Any notice hereunder by either party to the other shall be given in writing by
personal delivery, telex, telecopy or certified mail, return receipt requested,
to the applicable address set forth below:

(i)

To the Company:

21st Century Fox America, Inc.

 

 

1211 Avenue of the Americas

 

 

New York, New York  10036

 

 

Attention:  General Counsel

(ii)

To the Executive at the then current address that the Company has on file for
the Executive.

 

With a copy to:

ZIFFREN BRITTENHAM LLP

 

1801 Century Park West

 

Los Angeles, CA 90067

 

Attention: Sam Fischer

(or such other address as may from time to time be designated by notice by any
party hereto for such purpose).  Notice shall be deemed given, if by personal
delivery, on the date of such delivery or, if by telex or telecopy, on the
business day following receipt of answer back or telecopy confirmation or, if by
certified mail, on the date shown on the applicable return receipt.

15.Indemnification. The Company and 21st Century Fox shall indemnify the
Executive to the extent permitted by applicable law, against all costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees incurred
or sustained by the Executive in




 

--------------------------------------------------------------------------------

19

 

connection with any action, suit or proceeding to which he may be made a party
be reason of being an officer, director or employee of the Company or any of its
affiliates, or being a director of any other company, in any case, to the
fullest extent permitted by law.  In connection with the foregoing, the
Executive will be given the benefit of any liability insurance policy which
protects other executive officers of the Company.

16.Governing Law.

This Agreement is to be governed by and interpreted in accordance with the laws
of the State of New York, without giving effect to the choice‑of‑law provisions
thereof.  If, under such law, any portion of this Agreement is at any time
deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.

17.Representations.

The Company represents that the execution of this Agreement and the performance
of its obligations hereunder will not conflict with, result in any breach of, or
constitute a default under, any contract, agreement or arrangement to which the
Company is a party.  The Executive represents that the execution of this
Agreement and the performance of his obligations hereunder will not conflict
with, result in any breach of, or constitute a default under, any contract,
agreement or arrangement to which he is a party.

18.Section 409A.  To the extent you would be subject to the additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
of the Code, as a result of any provision of this Agreement, such provision
shall be deemed amended to

 

--------------------------------------------------------------------------------

20

 

the minimum extent necessary to avoid application of such tax and preserve to
the maximum extent possible the original intent and economic benefit to you and
the Company, and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 18. The Company will not be responsible for
any taxes arising by reason of any such amendments.

(a)For purposes of Section 409A, your right to receive installment payments
pursuant to this Agreement including, without limitation, each severance payment
and COBRA continuation reimbursement shall be treated as a right to receive a
series of separate and distinct payments.

(b)You will be deemed to have a termination of employment for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Code Section 409A.

(c)Notwithstanding any other provision of this Agreement to the contrary, if at
the time of your separation from service, (i) you are a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time), and (ii) the Company makes a good
faith determination that an amount payable on account of such separation from
service to you constitutes deferred compensation (within the meaning of Section
409A) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such six-month period (or upon your death, if
earlier), together with interest for the period of delay, compounded annually,
equal to the applicable Federal rate for short-term instruments in effect as of
the dates the payments should otherwise have been provided. To the extent that
any benefits to be

 

--------------------------------------------------------------------------------

21

 

provided during the Delay Period is considered deferred compensation under Code
Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, you shall pay the cost
of such benefit during the Delay Period, and the Company shall reimburse you, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to you, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.

(d)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(e)To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by you of a release of claims
(and the expiration of any revocation rights provided therein) which could
become effective in one of two (2) taxable years of yours depending on when you
execute and deliver the Release, any deferred compensation payment (which is
subject to Code Section 409A) that is conditioned on execution of the waiver and
release shall be made within ten (10) days after the waiver and release becomes
effective and such revocation rights have lapsed, but not earlier than the first
business day of the later of such tax years. The Company may provide, in its
sole discretion, that you may continue to participate in any benefits delayed
pursuant to this section during the period of such delay, provided that you
shall bear the full cost of such benefits during such delay period. Upon the
date such benefits would otherwise commence pursuant to this Section, the
Company may

 

--------------------------------------------------------------------------------

22

 

reimburse you the Company’s share of the cost of such benefits, to the extent
that such costs would otherwise have been paid by the Company or to the extent
that such benefits would otherwise have been provided by the Company at no cost
to you, in each case had such benefits commenced immediately upon your
termination of employment. Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
herein.

(f)Any amount that you are entitled to be reimbursed under this Agreement will
be reimbursed to you as promptly as practical and in any event no later than the
last day of the calendar year after the calendar year in which the expenses are
incurred, and the amount of the expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

(g)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to you unless otherwise
permitted by Code Section 409A.

(h)Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of your termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.




 

--------------------------------------------------------------------------------

23

 

19.Counterparts.

This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

--------------------------------------------------------------------------------

24

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

21st Century Fox America, Inc.

 

/s/ Janet Nova

By:

Janet Nova

Title:

EVP and Deputy General Counsel

 

 

/s/ James R. Murdoch

James R. Murdoch

 

--------------------------------------------------------------------------------

25

 

Guaranty

The undersigned guarantees the performance of the foregoing agreement in all
respects.

 

Twenty-First Century Fox, Inc.

 

By:

/s/ Janet Nova

 

 

 

 

--------------------------------------------------------------------------------

Exhibit A

Summary of PSU Terms and Conditions

 

Eligible Persons

Persons who may be designated from time to time by the Compensation Committee
(the “Compensation Committee”) of the Board of Directors of Twenty-First Century
Fox, Inc. (“21st Century Fox”)

Award

An award of 21st Century Fox Performance Stock Units (“PSUs”), with each
representing the right to receive one share of 21st Century Fox’s Class A common
stock, par value $0.01 per share (“Class A Common Stock”) in stock. The PSUs
will be granted under the 21st Century Fox 2013 Long-Term Incentive Plan (the
“LTIP”) and are subject to the terms and conditions set forth in the LTIP.

Performance Period

3-Year Performance Period (the “Performance Period”)

Performance
Metrics

(Target Performance, Maximum Performance and Limitation  Adjustment)

Performance Metric

Target Performance

Maximum Performance

Earnings Per Share (“EPS”) Growth – Average Adjusted EPS growth per fiscal year
measured by the sum of the year over year annual growth in each of the three
fiscal years of the Performance Period, divided by 3 versus a pre-established
target

40 %

80 %

Free Cash Flow (“FCF”) Growth – Average Adjusted Free Cash Flow growth per
fiscal year measured by the sum of the year over year annual growth in each of
the three fiscal years of the performance, divided by 3 versus a pre-established
target

40 %

80 %

Total Shareholder Return (“TSR”) – 21st Century Fox’s 3-year TSR compared with
the 3-year TSR of the companies comprising the S&P 500 Index (excluding
Financial and Energy sector companies) at the end of the Performance Period

20 %

40 %

 

Subtotal

100 %

200% *

 

* However, in no event may a payout exceed 150% of the PSU Target Number
(defined below) the Eligible Person has the opportunity to earn.

 

The EPS and FCF performance metrics are determined as the percentage growth from
21st Century Fox’s prior year end consolidated results. The TSR performance
metric is determined by a measurement at the end of the Performance Period.

 

Limitation Adjustment – A “limitation adjustment” may be required in some cases
to cap the maximum payout at 150% of the PSU Target Number (defined below).

 



 

--------------------------------------------------------------------------------

 

Target Determinations

Within 90 days of the beginning of each Performance Period, the Compensation
Committee will establish, for each of the performance metrics, performance
ranges and payout ranges for the Performance Period. At such time, unless
already set forth in an applicable employment agreement, the Compensation
Committee will determine the target opportunity for each Eligible Person
expressed as a dollar value (the “PSU Target Value”). The PSU Target Value will
be converted into a target number of PSUs based on the 20 trading day average
closing price of the Class A Common Stock ending on the June 30 of the prior
fiscal year (the “PSU Target Number”). Such performance metrics’ performance
ranges, payout ranges, and PSU Target Value will be conveyed in writing to each
applicable Eligible Person within 90 days of the beginning of each Performance
Period.

Performance Determination

As soon as practicable following the end of the Performance Period, the
Compensation Committee will compute the average of the annual EPS and FCF
performance metrics for each of the three applicable fiscal years and determine
the final performance metric for each of the three performance metrics, which,
because of the Limitation Adjustment described above, cannot exceed 150% of the
PSU Target Number (the “Final Performance Metric”). The Compensation Committee
will then certify the achievement of the results for the Performance Period.

All performance metrics may be adjusted at the sole discretion of the
Compensation Committee as it deems appropriate (i) to exclude the effect of
extraordinary, unusual and/or non-recurring items, discontinued operations and
accounting charges and (ii) to reflect such other facts as the Compensation
Committee deems appropriate so as to reflect the performance metric and not
distort the calculation of the performance metric.

Payment

Subject to the Condition to Payment of PSUs described below, at the end of the
Performance Period, each Eligible Person will be credited with the number of
PSUs determined by multiplying the PSU Target Number by the Final Performance
Metric (the “Final PSU Credits”). Each Eligible Person will then receive, on the
Payment Date, a number of shares of the Company’s Class A Common Stock equal to
the Final PSU Credits, subject to the limitations set forth in the LTIP. The
“Payment Date” shall be August 15 or the business day closest to August 15.
Thus, the Final PSU Credits reflect, for each Eligible Person, both Company
performance and any change in the value of the Company’s Class A Common Stock
over the three-year Performance Period.

 



2

--------------------------------------------------------------------------------

 

Condition to Payment of PSUs

The Payment of shares of Class A Common Stock with respect to the PSUs to each
Eligible Person is subject to the attainment of one or more pre-established
objective performance measures that shall be determined by the Compensation
Committee within the 90 day period after the beginning of the fiscal year (the
“PSU Performance Condition”). If the PSU Performance Condition is met, the
actual number of PSUs to be awarded shall be determined by multiplying the PSU
Target Number by the Final Performance Metric as described herein subject to the
maximum limitation contained in the LTIP.

Definitions

“Adjusted Net Income” shall be determined by adjusting Net Income by eliminating
the effect on Net Income of the following items, which will apply equally to
income and losses from “Associated Entities” (as that term is used in 21st
Century Fox’s audited consolidated financial statement (the “Financial
Statements”) included in Net Income (the “Adjustments”)) - (i) non-cash
intangible asset impairment charges and write downs on investments to realizable
values; (ii) gains or losses on the sale or other disposition of businesses or
investments; (iii) items classified as Extraordinary Items (or a similar
classification); (iv) the impact of changes in accounting in the fiscal year of
such change (with the intent being to measure Adjusted Net Income in each Fiscal
Year on the same bases of accounting); (v) costs of material business
restructurings, reorganizations and relocations (includes severances, shut down,
asset writeoffs – whether immediately recognized or the incremental impact of
accelerated charges over the restructuring period); and (vi) gains and losses
from capital and debt issuances and retirements. To the extent consistent with
Section 162(m), the determination may reflect such other adjustments as the
Compensation Committee deems appropriate to reflect the performance metric so as
to not distort the calculation of the performance metric.

“Earnings Per Share” is calculated by dividing Adjusted Net Income by the number
of shares of stock (or stock equivalents) of the combined classes of 21st
Century Fox’s common stock utilized in the Financial Statements for the
respective fiscal year in determining diluted earnings per share, after
adjusting for new share issuances and the effect of corporate reorganizations
such as stock splits.

“Free Cash Flow” is defined as operating income before depreciation and
amortization, less cash interest, operating taxes paid, working capital
requirements and capital expenditures, plus distributions/dividends received and
non-cash compensation expense, all determined from continuing operations.
Comparable adjustments made to Net Income in accordance with the definition of
Adjusted Net Income will be made to Free Cash Flow to the extent they impact
Free Cash Flow.

 



3

--------------------------------------------------------------------------------

 

Definitions

(continued)

“Net Income” for each fiscal year shall be determined in accordance with United
States generally accepted accounting principles and will be such amount reported
as Net Income in the Financial Statements.

“Total Shareholder Return” is calculated as the change in value of the Company’s
weighted average of the share price of the Company’s Class A Common Stock and
Class B common stock, par value $0.01 per share, as quoted on the NASDAQ Global
Select Market over the Performance Period.

Weighted Average TSR = (Weighted Class A TSR plus Weighted Class B TSR) divided
by 2.

Weighted Class A TSR = (((share price of the Class A Common Stock at the end of
the 3-year Performance Period minus the share price of the Class A Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class A Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class A Common Stock.

Weighted Class B TSR = (((share price of the Class B Common Stock at the end of
the 3-year Performance Period minus the share price of the Class B Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class B Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class B Common Stock.

Share price is determined using the 20 trading day average closing price up to
the last trading day on or prior to June 30. Shares outstanding is determined on
the last trading day on or prior to June 30 at the end of the Performance
Period.

 

 

4